              Case 1:20-mj-00138-SKO Document 10 Filed 12/01/20 Page 1 of 1


 1                SEALED                                                                   FILED
                                                                                           Dec 01, 2020
                                                                                       CLERK, U.S. DISTRICT COURT
                                                                                     EASTERN DISTRICT OF CALIFORNIA


 2

 3

 4

 5

 6

 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:20-MJ-00138-SKO

12                                 Plaintiff,             UNDER SEAL

13                           v.                           ORDER SEALING COMPLAINT

14   PEDRO DELGADO-MONTENEGRO, et.al.

15                                  Defendants.

16

17
            The United States having applied to this Court for a complaint and arrest warrant in the above-
18
     captioned proceedings and having applied for the complaint and warrant to remain under seal in order to
19
     prevent the destruction of evidence and flight of the targets of the investigation,
20
            IT IS ORDERED that the complaint and arrested warrant filed in the above-entitled matter shall
21
     be filed with this Court under seal and not be disclosed pending further order of this court. A redacted
22
     version of the complaint may, however, be provided to counsel as defendants are arrested and the
23
     complaint is required to be provided to the defendant for their initial appearances.
24
      Dated: November 30, 2020
25
                                                               HONORABLE SHEILA K. OBERTO
26                                                             U.S. MAGISTRATE JUDGE
27

28

      Order Sealing Complaint and Arrest Warrant           1
